DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 20200239055 A1) in view of Mitchell (US-9986731-B2), and Darling (US-20090212535-A1).

Regarding claim 1, Carlson teaches a cart frame (frame 12, fig.1, paragraph [0069]), comprising: at least one wheel assembly (wheels 14 with power train 16, fig.2, paragraph [0069]) affixed to a bottom portion of the cart frame (triangular cart body 22, fig.2), wherein the at least one wheel assembly comprises at least one wheel (wheel 14, fig.2, paragraph [0069]) and at least one axle and gear assembly (transaxle assembly for motor 30 has a transmission and differential gears that connect the motor to the drive shafts 38, fig.3, paragraph [0070]) and wherein the at least one wheel assembly comprises at least one wheel fastener (wheel fastener is typical bolts and nuts as seen in figs.33-34); at least one handle affixed to the cart frame (handle 18, fig.2, paragraph [0069]), wherein the handle comprises a throttle assembly (throttle control lever 57, fig.4, paragraph [0072]); at least one engine (motor 30 is a transaxle motor, fig.3, paragraph [0070]) affixed to the cart frame; and at least one fastener (attachment B, figs.18-19, paragraph [0092]) affixed to a top portion of the cart frame (attachment B is attached to the top of the cart frame, fig.19) configured to attach to at least one modular article (medical transport item/litter 72, figs.18-19, paragraph [0092]).
Carlson fails to teach the handle having a brake assembly, the at least one wheel is housed within the cart frame, and at least one quick-detach (QD) fastener affixed to a top portion of the cart frame. Mitchell teaches at least one wheel is housed within the cart frame (wheels 7, figs.1-3), a handle (handlebar 11, fig.3, column 4, lines 49-61) comprising: a throttle assembly (throttle 12, fig.3) and a brake assembly (brake system 10, fig.3). Darling teaches at least one quick-detach (QD) fastener affixed to a top portion of the cart frame (clamping assembly 200 can quickly attach or detach a stretcher, figs.21-22, paragraphs [0355-0356]). 
Carlson and Mitchell are both considered to be analogous to the claimed invention because they are in the same field of motorized transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Mitchell and incorporate a brake lever on the handle and have the wheels inside the cart frame. Adding the brake lever on the handle as taught by Mitchell would provide more control over the speed of the cart of Carlson, without the user removing their hands from the handles. Having the wheels housed within the cart frame provides a more maneuverable cart. 
Carlson and Darling are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Darling and replace the attachment point (B) with the clamping assembly (200) of Darling. Doing so would be a simple substitution allowing the litter/stretcher (72) of Carlson to be quickly attached and detached.  

Regarding claim 3, Carlson in combination with Mitchell and Darling, Darling teaches wherein the at least one wheel fastener is a quick-release (fastener 36 such as cotter pins hold each wheel 30 upon each axle 32, fig.6, paragraph [0325]).
Mitchell and Darling are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the teachings of Darling and have quick-release wheel fasteners. Having the cotter pins 36 as wheel fasteners as taught by Darling allows for quick removal and replacement of the wheels making the cart more modular, quicker to fix, and more efficient.

Regarding claim 4, Carlson in combination with Mitchell and Darling, Mitchell teaches wherein the at least one wheel assembly comprises at least two wheels (Wheels 7, fig.3).

Regarding claim 5, Carlson in combination with Mitchell and Darling, Carlson teaches wherein the at least one engine is at least one of: a combustion engine and an electric engine (motor 30 is power by battery 32 making it an electric motor, fig.3, paragraph [0070 and 0072]).

Regarding claim 6, Carlson in combination with Mitchell and Darling, Carlson teaches further comprising at least one storage cavity (enclosure 24, fig.2, paragraph [0070]) affixed to at least one crossbar of the cart frame (enclosure 24 is affixed to the cart body 22 and its crossbars, figs.1-3).

Regarding claim 7, Carlson in combination with Mitchell and Darling, Carlson teaches wherein the at least one storage cavity is enclosed and comprises a bottom wall and two side walls (enclosure 24 has bottom wall with skid plate 78, figs.30-32 and enclosure 24 has side walls adjacent the wheels 14, figs.1-2).

Regarding claim 8, Carlson in combination with Mitchell and Darling, Carlson teaches further comprising at least one of: a winch, a solar panel, a tow bar, a bumper guard, a spare tire, a D-ring shackle, and a light (attachment point 74 can be used to attach a hitch, winch, or tow equipment, figs.24-26, paragraphs [0094-0095]). (attachment point 74, paragraph [0094-0095]).

Regarding claim 9, Carlson in combination with Mitchell and Darling, Carlson teaches wherein the at least one handle is foldable, adjustable, or removable via at least one of: a hinge and a QD mechanism (handle structure 18 includes rear handles 26 and forward handles 28, handles 26 and 28 are removable, adjustable, foldable, and telescopic via adjustment holes 26A, 28A, and other adjustment holes not seen with quick-release pins, fig.2 and 20-23, paragraph [0073 and 0093]).

Regarding claim 10, Carlson in combination with Mitchell and Darling, Carlson teaches wherein the at least one handle is foldable, adjustable, or removable (handle structure 18 includes rear handles 26 and forward handles 28, handles 26 and 28 are removable, adjustable, foldable, and telescopic via adjustment holes 26A, 28A, and other adjustment holes not seen with quick-release pins, fig.2 and 20-23, paragraph [0073 and 0093]) such that an end of the at least one handle distal the cart frame may be configured to engage a surface (one of the handles 26 or 28 can engage the ground when fully extended and the cart is tilted).

Regarding claim 11, Carlson in combination with Mitchell and Darling, Carlson teaches wherein the at least one handle is extendable via at least one extension mechanism (handle structure 18 includes rear handles 26 and forward handles 28, handles 26 and 28 are removable, adjustable, foldable, and telescopic via adjustment holes 26A, 28A, and other adjustment holes not seen with quick-release pins, fig.2 and 20-23, paragraph [0073 and 0093]).

Claims 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 20200239055 A1) in view of Mitchell (US-9986731-B2), Darling (US-20090212535-A1), and in further view of Tomchak (US 20050087958 A1).

Regarding claim 12, Carlson in combination with Mitchell and Darling, Carlson teaches at least one kickstand (support leg 76, fig.27-28, paragraph [0096]), but fails to teach at least one kickstand affixed to at least one lower crossbar of the cart frame. 
However, Tomchak teaches at least one kickstand affixed to at least one lower crossbar of the cart frame (supports 28 are affixed to frame members 44, figs.1-2, paragraph [0067]).
Carlson and Tomchak are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Tomchak and have a kickstand attached to the frame. Having the kickstand attached to the central frame members as taught by Tomchak would provide a sturdier kickstand since it is attached to the central frame. 
	
Regarding claim 13, Carlson in combination with Mitchell, Darling, and Tomhcak; Tomchak teaches wherein the at least one kickstand is foldable and extendable (support 28 extends and folds between an extended and a retracted position, figs.5-6, paragraphs [0051 and 0055-0056]).

Regarding claim 16, Carlson a motorized cart (transport cart 10, fig.1 , paragraph [0069]), comprising: a cart frame (frame 12, fig.1, paragraph [0069]); at least one wheel assembly (wheels 14 with power train 16, fig.2, paragraph [0069]) affixed to the cart frame, wherein the at least one wheel assembly comprises an axle and a gear (transaxle assembly for motor 30 has a transmission and differential gears that connect the motor to the drive shafts 38, fig.3, paragraph [0070]) and wherein the at least one wheel assembly comprises at least one wheel fastener (wheel fastener is typical bolts and nuts as seen in figs.33-34); at least one handle (handle 18, fig.2, paragraph [0069]) affixed to the cart frame, wherein the handle comprises a throttle assembly (throttle control lever 57, fig.4, paragraph [0072]) and wherein the at least one handle is foldable and extendable (handle structure 18 includes rear handles 26 and forward handles 28, handles 26 and 28 are removable, adjustable, foldable, and telescopic via adjustment holes 26A, 28A, and other adjustment holes not seen with quick-release pins, fig.2 and 20-23, paragraph [0073 and 0093]); at least one engine (motor 30 is a transaxle motor, fig.3, paragraph [0070]) affixed to the cart frame; at least one modular article (medical transport item/litter 72, figs.18-19, paragraph [0092]) connected to a top portion of the cart frame via at least one fastener (attachment B, figs.18-19, paragraph [0092]); and at least one kickstand (support leg 76, fig.27-28, paragraph [0096]). 
	Carlson fails to teach a brake assembly on the handle, at least one quick detach (QD) fastener, wherein the at least one wheel assembly comprises at least one wheel housed within the cart frame, at least one kickstand connected to a bottom portion of the cart frame, wherein the kickstand is foldable and extendable. Mitchell teaches at least one wheel is housed within the cart frame (wheels 7, figs.1-3), a handle (handlebar 11, fig.3, column 4, lines 49-61) comprising: a throttle assembly (throttle 12, fig.3) and a brake assembly (brake system 10, fig.3). Darling teaches at least one quick-detach (QD) fastener affixed to a top portion of the cart frame (clamping assembly 200 can quickly attach or detach a stretcher, figs.21-22, paragraphs [0355-0356]). Tomchak teaches at least one kickstand (supports 28 are affixed to frame members 44, figs.1-2, paragraph [0067]) connected to a bottom portion of the cart frame, wherein the kickstand is foldable and extendable (support 28 extends and folds between an extended and a retracted position, figs.5-6, paragraphs [0051 and 0055-0056]). 
Carlson and Mitchell are both considered to be analogous to the claimed invention because they are in the same field of motorized transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Mitchell and incorporate a brake lever on the handle and have the wheels inside the cart frame. Adding the brake lever on the handle as taught by Mitchell would provide more control over the speed of the cart of Carlson, without the user removing their hands from the handles. Having the wheels housed within the cart frame provides a more maneuverable cart. 
Carlson and Darling are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Darling and replace the attachment point (B) with the clamping assembly (200) of Darling. Doing so would be a simple substitution allowing the litter/stretcher (72) of Carlson to be quickly attached and detached.  
Carlson and Tomchak are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Tomchak and have a kickstand attached to the frame. Having the kickstand attached to the central frame members as taught by Tomchak would provide a sturdier kickstand since it is attached to the central frame.

Regarding claim 17, Carlson in combination with Mitchell, Darling, and Tomhcak; Carlson teaches wherein the at least one engine is an electric engine (motor 30 is power by battery 32 making it an electric motor, fig.3, paragraph [0070 and 0072]).

Regarding claim 19, Carlson in combination with Mitchell, Darling, and Tomhcak; Carlson teaches wherein the at least one modular article comprises connection means configured to attach to an aerial vehicle hoist (standard medical transport/litter 72 has opening along the edges as seen in figure 18, paragraph [0092]).

Regarding claim 20, Carlson teaches a modular cart (transport cart 10, fig.1 , paragraph [0069]), comprising: a cart frame (frame 12, fig.1, paragraph [0069]), wherein the cart frame comprises at least two mounting points affixed to a top portion of the cart frame (attachments B, figs.18-19, paragraph [0092]); at least one wheel assembly (wheels 14 with power train 16, fig.2, paragraph [0069]) affixed to the cart frame, wherein the at least one wheel assembly comprises a fastener (wheel fastener is typical bolts and nuts as seen in figs.33-34); at least one handle (handle 18, fig.2, paragraph [0069]) affixed to the cart frame, wherein the handle comprises a throttle assembly (throttle control lever 57, fig.4, paragraph [0072]) and wherein the at least one handle is foldable and extendable (handle structure 18 includes rear handles 26 and forward handles 28, handles 26 and 28 are removable, adjustable, foldable, and telescopic via adjustment holes 26A, 28A, and other adjustment holes not seen with quick-release pins, fig.2 and 20-23, paragraph [0073 and 0093]); at least one engine (motor 30 is a transaxle motor, fig.3, paragraph [0070]) affixed to the cart frame; at least one modular article (medical transport item/litter 72, figs.18-19, paragraph [0092]) connected to the top portion of the cart frame via the at least two QD mounting points (attachment B, figs.18-19, paragraph [0092]); and at least one kickstand (support leg 76, fig.27-28, paragraph [0096]). 
Carlson fails to teach a brake assembly on the handle and at least one kickstand connected to a bottom portion of the cart frame, wherein the kickstand is foldable and extendable, the wheel assembly comprising a quick-release fastener, and the cart frame comprises at least two QD mounting points affixed to a top portion of the cart frame. Mitchell teaches a handle (handlebar 11, fig.3, column 4, lines 49-61) comprising: a throttle assembly (throttle 12, fig.3) and a brake assembly (brake system 10, fig.3). Darling teaches at least one quick-detach (QD) fastener affixed to a top portion of the cart frame (clamping assembly 200 can quickly attach or detach a stretcher, figs.21-22, paragraphs [0355-0356]) and wheel assembly comprising a quick-release fastener (fastener 36 such as cotter pins hold each wheel 30 upon each axle 32, fig.6, paragraph [0325]). Tomchak teaches at least one kickstand (supports 28 are affixed to frame members 44, figs.1-2, paragraph [0067]) connected to a bottom portion of the cart frame, wherein the kickstand is foldable and extendable (support 28 extends and folds between an extended and a retracted position, figs.5-6, paragraphs [0051 and 0055-0056]).
Carlson and Mitchell are both considered to be analogous to the claimed invention because they are in the same field of motorized transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Mitchell and incorporate a brake lever on the handle and have the wheels inside the cart frame. Adding the brake lever on the handle as taught by Mitchell would provide more control over the speed of the cart of Carlson, without the user removing their hands from the handles.
Carlson and Darling are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Darling and replace the attachment point (B) with the clamping assembly (200) of Darling and have the quick-release wheel fasteners. Having the cotter pins 36 as wheel fasteners as taught by Darling allows for quick removal and replacement of the wheels making the cart more modular, quicker to fix, and more efficient. Also, it would be a simple substitution allowing the litter/stretcher (72) of Carlson to be quickly attached and detached.  
Carlson and Tomchak are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Tomchak and have a kickstand attached to the frame. Having the kickstand attached to the central frame members as taught by Tomchak would provide a sturdier kickstand since it is attached to the central frame.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 20200239055 A1) in view of Mitchell (US-9986731-B2), Darling (US-20090212535-A1), Tomchak (US 20050087958 A1), and in further view of Faulkingham (US 8327963 B1).

Regarding claim 18, Carlson in combination with Mitchell, Darling, and Tomchak teach the motorized cart of claim 17, Carlson teaches wherein the electric engine is powered by at least one battery (motor 30 is power by battery 32 making it an electric motor, fig.3, paragraph [0070 and 0072]), but fails to teach it connected to at least one solar panel affixed to the motorized cart.
	However, Faulkingham teaches an electric motor (motors 70 and 72, fig.6, column 3, lines 49-55) powered by a battery (battery pack 60, fig.6, column 3, lines 49-55) connected to at least one solar panel (solar panels 37, figs.2 and 6, column 3, lines 49-55) affixed to the motorized cart. 
Carlson and Faulkingham are both considered to be analogous to the claimed invention because they are in the same field of motorized carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson with the teachings of Faulkingham and incorporate solar panels connected to the battery. Having solar panels connected to the battery as taught by Faukingham would allow the cart of Carlson to charge the batteries while outside and not connected a charging station. Doing this would allow the battery of the cart to last longer making the cart more efficient.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 depends upon claim 13 which is rejected, but claim 14 has the limitation of “at least one kickstand controlled by at least one quick-release mechanism affixed to the at least one handle on the cart frame”, on top of the other limitations. Tomchak teaches the kickstands (supports 28, fig.1) which is controlled by the sliding of pin (120) in the slot (112) to move the shank (108) to unlock and lock the lock (84) as described in paragraph [0062] and seen in figures 8-10. The pin (120) is not affixed the handle of the cart but is instead on the kickstand (128). There would be no reason to modify a modifying reference without hindsight. For the above reason claim 14 has allowable subject matter. 
Claim 15 depends upon claim 14 and has the same allowable subject matter as discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618      

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618